Citation Nr: 0619610	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for lack of proper care at a VA facility in 
the treatment of the veteran's heterotopic ossification which 
was allowed to progress to the point of causing additional 
permanent disabilities.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The veteran testified at a personal hearing via a video 
conference in January 2006 before the undersigned Veterans 
Law Judge.  A transcript of his testimony has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran was treated for a non service-connected 
spinal cord injury at the VA Medical Center (VAMC) in 
Seattle, Washington, in July 1991, following which, he was 
transferred to the VAMC in Salt Lake City, Utah for 
treatment, including a treatment plan for his active 
heterotopic ossification.  

2.  The VAMC in Utah was aware of the active disease process 
of heterotopic ossification at the time of the transfer; 
however, the VAMC was negligent in not providing the proper 
care or treatment of the heterotopic ossification in a timely 
fashion.  

3.  The veteran sustained aggravation of the initial spinal 
cord injury as well as multiple additional disabilities, 
including irreversible damage from improperly treated 
heterotopic ossification, worsening lumbar retroscoliosis, 
pressure sores, endocarditis, chronic pain, lack of mobility, 
sleep disorder, and depression, as a result of carelessness, 
negligence or similar instance of fault on the fault of the 
VA in furnishing medical care.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
irreversible worsening of heterotopic ossification, and 
resultant secondary disabilities, have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  Here, as 
the benefit sought on appeal is granted, no further 
assistance in developing the facts pertinent to his claim is 
required.  

The Board is aware, however, that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was not provided notice with 
respect to effective date and/or initial rating.  
Nevertheless, in light of the grant on appeal, the agency of 
original jurisdiction will now have an opportunity to cure 
the procedural defect by providing such notice before the 
assignment of an effective date and/or initial rating.  

II.  Compensation under 38 U.S.C.A. § 1151

The veteran asserts that the Salt Lake VAMC failed to 
properly manage the heterotopic ossification, which resulted 
in the following additional disabilities:  
Severe pelvic obliquity associated recurrent skin breakdowns, 
with compromised seating; severe progressive lumbar 
rotoscoliosis; kyphosis; post-traumatic syrinx; severe loss 
of functional range of motion in hips, back and knees; 
contracted legs; inability to dress independently; chronic 
pain; sleeping disorder with severe deformities; depression; 
endocarditis resulting from skin breakdown, secondary to 
progressive scoliosis; loss of functional mobility; and bowel 
complications associated with progressive scoliosis.

The veteran further asserts that the Salt Lake City VAMC was 
negligent, demonstrating repeated errors in judgment and 
failure to follow a clearly defined treatment protocol, which 
was established and recommended by treating physicians at the 
Seattle, Washington, VAMC for the purpose of insuring 
treatment, monitoring, and evaluation of the known and active 
disease process of heterotopic ossification.  As a result of 
the lack of proper care, the veteran maintains that the 
active disease process was allowed to progress untreated and 
unmonitored, causing additional, irreversible disability.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA  
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in  
judgment, or similar instance of fault on VA's part in  
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

The requirement to show that the proximate cause of the 
additional disability was fault on VA's part or an event 
which was not reasonably foreseeable was added by amendments 
to 38 U.S.C.A. § 1151 made by Public Law 104-204 and applies 
to claims for compensation under 38 U.S.C.A. § 1151 which, as 
in this case, were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.  

Effective on September 2, 2004, VA promulgated a final 
regulation establishing the criteria for adjudicating claims 
under the provisions of 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997.  See 69 Fed. Reg. 46426, 46433-34 (codified 
at 38 C.F.R. § 3.361) (2005).  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

Under 38 C.F.R. § 3.61(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

Thus, a claimed disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct; and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination; and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

The Board finds that compensation for additional disabilities 
under the provisions of 38 U.S.C.A. § 1151 is warranted in 
this case.  

A review of the record establishes that the veteran suffered 
a non service-connected spinal cord injury in July 1991, 
which resulted in complete T4 paraplegia.  The veteran 
received initial rehabilitation service from the VAMC in 
Seattle, Washington, and then returned to his home in Salt 
Lake City in March 1992, where he received subsequent 
treatment.  He developed worsening heterotopic ossification 
of the hips and that contributed to severe pelvic obliquity 
and progressive lumbar rotoscoliosis.  Multiple surgical 
consultations were arranged but no definitive treatments for 
those conditions were accomplished over a period of years.  
The record further reflects that the severe lumbar scoliosis 
led to truncal skin breakdown, which then led to endocarditis 
requiring hospitalization for over one month.  The medical 
evidence of record also indicates that the severe heterotopic 
ossification and pelvic obliquity also caused recurrent right 
ischial skin breakdown requiring prolonged periods of 
bedrest.  In addition, the worsening heterotopic ossification 
and lumbar scoliosis have aggravated back pain and muscle 
spasm.

In a November 2001 memorandum, the veteran's VA attending 
physician from the Seattle VAMC Spinal Cord Injury Service, 
Dr. L, opined that the veteran's secondary complications 
after his original traumatic T4 paraplegia in 1991 were at 
least partially preventable, particularly the heterotopic 
ossification, worsening lumbar retroscoliosis, pressure 
sores, endocarditis and pain.  The doctor further noted that 
the veteran's condition was at the point where medical 
intervention to address his worsening condition(s) pose major 
risks, and future complications were likely.  

In a December 2001 memorandum from Dr. Braun, a professor at 
the University of Utah School of Medicine, he noted that the 
veteran was first evaluated at that facility in September 
2000 upon referral from the Salt Lake VAMC's neurosurgery 
department.  Dr. Braun explained that he and the veteran were 
under the impression that the purpose of the referral to the 
University was to have him evaluated and treated by a 
subspecialist unavailable at the VAMC.  Dr. Braun did not 
think that the Salt Lake VAMC was able to provide 
subspecialty care in the area of spinal deformity, and that 
was why he was willing to participate in that aspect of the 
veteran's care at the University.  Dr. Braun further advised 
that it became apparent over the next several months that the 
veteran was not going to be allowed further evaluation and 
treatment at the University.  Dr. Braun noted that the 
veteran subsequently spent the next year being referred to 
multiple VA facilities to obtain opinions about his paralytic 
scoliosis, the underlying syrinx and the severe heterotopic 
ossification.  

Importantly, Dr. Braun recognized that although the veteran 
had multiple opinions, multiple referrals, multiple 
suggestions from the Salt Lake VAMC over the prior decade, 
proper evaluation of the veteran's complex spine and hip 
problems by appropriate specialists did not occur, and there 
was no continuity of care or a definitive treatment plan in 
place.  Dr. Braun further opined that because of that, the 
veteran developed significant severe secondary disabilities, 
which could have possibly been prevented or at least 
minimized with prompt diagnosis and treatment.  

The record notes that the veteran was admitted to the Spinal 
Cord Injury Service, VA Puget Sound Health Care System in 
Seattle in June 2002.  In a June 2002 follow-up letter, Dr. 
L, noted that the purpose of the veteran's admission was to 
address his complex hip and spine problems and to attempt to 
stop the worsening of the heterotopic ossification at the 
hips with radiation therapy and fit him with a custom manual 
wheelchair to attempt to prevent worsening of the 
thoracolumbar spine rotoscoliosis and to attempt to prevent 
skin breakdown.  Dr. L noted that since the veteran's first 
admission to the Seattle VAMC in August 2001, the veteran had 
undergone extensive testing and evaluation of the hip and 
spine problems in hopes of finding some remedy to the complex 
problems.  Dr. L further noted that, the hip and spine 
problems were unfortunately allowed to worsen to a degree 
that the only possible corrective solutions required 
extensive life-risking surgery.  Dr. L opined that had the 
problems been appropriately monitored and had early, 
aggressive interventions been provided, then the veteran 
likely would have been spared the severe complications.  In 
support of his opinion, Dr. L noted that at the time of his 
initial discharge from the Seattle VAMC Spinal Cord Injury 
Service in March 1992, a treatment plan was put in place to 
address the known heterotopic ossification.  Dr. L noted that 
the discharge summary emphasized the need for ongoing passive 
range of motion to the hips and monitoring of the heterotopic 
ossification status with serial bone scans, serial blood 
studies for alkaline phosphatase and serial monitoring of 
functional range of motion and seating.  The discharge 
summary also noted 90 degrees left and 95 degrees right hip 
flexion and reiterated that preserving hip flexion was 
critical to preserving function.  Dr. L further noted that 
although the veteran was followed regularly for his spinal 
cord injury issues at the Salt Lake VAMC and all the while 
raised concerns about his declining hip flexion range, 
worsening spine deformity and loss of function, no adequate 
treatment was implemented.  Furthermore, Dr. L noted that the 
veteran was not referred to a VA Spinal Cord Injury Service 
for nearly nine years.  By that time, he had lost over 30 
degrees of hip flexion bilaterally and he had developed a 
severe thoracolumbar rotoscoliosis, aggravated by the loss of 
hip motion.  In turn, Dr. L noted that the worsening hip and 
spine disabilities led to loss of independence/ability for 
self care, mobility limitations, chronic pain, recurrent skin 
breakdown, social isolation, and depression.  Dr. L opined 
that the veteran had developed severe secondary impairments 
of the hip and spine after his spinal cord injury, which may 
have been preventable with timely, aggressive treatment.  

In July 2002, the Director of the Salt Lake VA Health 
Services indicated, in a memo to the veteran's 
representative, that his department was not qualified to 
determine whether entitlement to compensation pursuant to 
1151 was appropriate.  The Director apologized for not 
providing more insight into the situation, but noted that he 
believed that appropriate medical care was provided to the 
veteran, albeit admittedly without rationale to support his 
statement since he had not been provided with the opinion 
letters of record.  

In a February 2003 letter, Dr. L reiterated his position that 
progression of the veteran's heterotopic ossification and 
development of his severe secondary disabilities was the 
direct result of failures to provide necessary and available 
care to treat the active disease.  Dr. L noted that the 
veteran's required care was neither aggressive nor state of 
the art; rather, it was considered a standard of medical care 
that was available through the VA health care system.  

In an August 2003 VA independent medical opinion, Dr. F, the 
Chief of the Spinal Cord Injury Center at the Albuquerque 
VAMC, reviewed the veteran's medical records and other 
related documents, and opined that the veteran was not 
provided with appropriate medical care.  Dr. F further opined 
that the veteran's heterotopic ossification, progressive 
pelvic obliquity, and lumbar scoliosis, with consequent 
hospitalizations and/or prolonged periods of bedrest for 
secondary complications including endocarditis and ischial 
decubitus ulcers, led to significant and permanent loss of 
independence, severe pain and spasticity, and significant 
sleep disruption and depression.  Finally, the doctor opined 
that further complications were, unfortunately, likely to 
recur.  

In a December 2003 VA examination report, a doctor from the 
Salt Lake VAMC noted that the veteran had marked disability 
and negative impact that was far beyond the loss of social 
and recreational opportunities.  Those negative impacts 
affected the veteran in every aspect of his life.  Finally, 
the examiner opined that the veteran sustained significant 
disabilities since leaving the Seattle VAMC in 1992 and the 
consequences of those disabilities were irreversible.  

In a June 2004 follow-up letter from Dr. F, the Chief of the 
Spinal Cord Injury Center at the Albuquerque VAMC, he 
reiterated his opinion that the veteran's care in Salt Lake 
was inadequate.  The doctor reasoned that the VA personnel 
failed to follow the treatment plan established and initiated 
by the Spinal Cord Injury specialists in Seattle; the VA 
personnel in Salt Lake failed to regularly monitor or assess 
the veteran's heterotopic ossification which led to 
progressive loss of range of motion which led to further 
seating and other positioning issues; in 2000, eight years 
later, the VA personnel in Salt Lake obtained consultation 
from Dr. Braun at the University who recommended surgery that 
was reportedly "denied" by the Salt Lake VA personnel; and 
shortly after the veteran was assessed at the Albuquerque VA 
SCI Center, where the consulting surgeons essentially agreed 
with Dr. Braun's recommendations, but when the veteran 
returned to the Salt Lake VAMC, such treatment was neither 
provided nor arranged.  

The doctor concluded that the veteran's severe progression of 
heterotopic ossification was the consequence of the failure 
of personnel at the Salt Lake City VAMC to provide necessary 
and available care in a timely fashion.  

Thus, in sum, the medical evidence in this case shows that, 
more likely than not, the veteran incurred additional 
irreversible disability as a result of negligence and/or lack 
of proper care on the part of the Salt Lake City VAMC 
personnel.  The veteran's contentions are supported by the 
opinions of Dr. Braun, Dr. L and Dr. F and no medical 
professional has questioned these opinions.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  That is 
certainly not the case here.  

As such, the Board finds that as a result of the improperly 
treated heterotopic ossification, as a result of 
carelessness, negligence or similar instance of fault on the 
fault of the VA in furnishing medical care, the veteran's 
heterotopic ossification progressed to a severe and 
irreversible state, which led to progressive pelvic 
obliquity, and lumbar scoliosis, with consequent 
hospitalizations and/or prolonged periods of bedrest for 
secondary complications including endocarditis and ischial 
decubitus ulcers, led to significant and permanent loss of 
independence, severe pain and spasticity, and significant 
sleep disruption and depression.




ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for the progression of heterotopic ossification to a severe 
and irreversible state, progressive pelvic obliquity, and 
lumbar scoliosis, endocarditis and ischial decubitus ulcers, 
which has led to significant and permanent loss of 
independence and mobility, chronic pain and spasticity, sleep 
disruption and depression, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


